DETAILED ACTION
	Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected (wherein claims 20-21 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, lines 15-16, it is unclear what distinguishes the “second substantially flat, closed distal end” of the fluid conduit with the “second mating surface” of the fluid conduit, and how said second end is a distal end when the end of the first mating surface that the second mating surface mates with is also a distal end (lines 8-10).  As understood, said second end is a part of the second mating surface, like the first end is a part of the first mating surface (lines 8-10), and said second end is a proximal end.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,697,570 (Fangrow ‘570). Although the claims at issue are not identical, they are not patentably distinct from each other because Fangrow ‘570 claims (claims 1 and 15) two connectors that selectively couple together to open a valve and resilient seal element in the respective connectors, in a manner similar to the connectors claimed in the present application, including attaching the connectors together in a substantially linear motion without requiring rotation, the resilient seal element in the second connector being configured to sealingly contact a resilient seal of the first connector, and mating ends of the connectors that inhibit fluid penetration between the mating surfaces when the connectors are attached to each other.  Furthermore, Fangrow ‘570 claims non-luer portions where the connectors connect (claim 8), and a release that is pressed to disconnect the connectors (claim 4).
Claims 19-21 (as understood: all) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,697,570  in view of US 2,485,006 (Main).  Fangrow ‘570 claims (claims 1 and 15) two connectors that selectively couple together to open a valve and resilient seal element in the respective connectors, in a manner similar to the connectors claimed in the present application, but lacks a biasing member to bias the valve member closed and ports in the fluid conduit.  Main teaches in Figs. 1-3 a biasing member 7 to bias the valve member 6 closed, and ports 18 in the fluid connector 15, 16.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system claimed by Fangrow ‘570 to include a biasing member to bias the valve member closed as a part of the self-sealing connector system, as Main teaches (col. 2, line 50 – col. 3, line 2), and to have ports in the fluid conduit so that fluid can flow through the connector containing said fluid conduit.
Claims 1-22 (as understood: 19-21) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,156,306 (Fangrow ‘306) in view of US 2,485,006 (Main). Fangrow ‘306 claims (claims 1 and 20) two connectors that selectively couple together to open a valve and seal element in the respective connectors, in a manner similar to the connectors claimed in the present application, including attaching the connectors together in a substantially linear motion without requiring rotation, and mating ends of the connectors that inhibit fluid penetration between the mating surfaces when the connectors are attached to each other.  Furthermore, Fangrow ‘306 claims non-luer portions where the connectors connect (claim 8), a biasing member to bias the valve member closed (claims 19 and 24), and a release that is pressed to disconnect the connectors (claim 4).  Fangrow ‘306 lacks claiming that the seal element is resilient, the resilient seal element in the second .
Claims 1-22 (as understood: 19-21) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,933,094 (Fangrow ‘094) in view of US 2,485,006 (Main) and US 2006/0129109 (Shaw).  Fangrow ‘094 claims (claim 1) two connectors that selectively couple together to open a valve and resilient seal element in the respective connectors, in a manner similar to the connectors claimed in the present application, and mating ends of the connectors that inhibit fluid penetration between the mating surfaces when the connectors are attached to each other.  Furthermore, Fangrow ‘094 claims a biasing member to bias the valve member closed (claim 1), ports in the fluid connector (claim 1).  Fangrow ‘094 lacks claiming that the connectors are attached together in a substantially linear motion without requiring rotation, the resilient seal element in the second connector being .
Allowable Subject Matter
Claims 1-18 and 22 would be allowable if the double patenting rejections are overcome by amending the claims or the appropriate terminal disclaimers are filed.
Claims 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in independent claims 1, 12, 19, and 22, the resilient seal of the first medical connector being configured to sealingly contact the resilient seal element of the second medical connector that is movable between closed and open configurations.
Cheon et al. (US 2010/0253070) discloses in Figs. 8-12 connectors that have mating ends 18f’, 30f’ that resist the accumulation of fluid remnants thereon (paragraph 46).  Shaw et al. (US 2006/0129109) teaches in Figs. 9-12 a connector system of connectors comprising a shroud 1222 and engagement structures/portions 1218, 1110 designed to make an audible sound upon engagement (paragraph 84).  Main, Jr. et al. (US 2,485,006) teaches in Figs. 1-3 a connector system of connectors comprising seals 8, 13 that sealingly contact each other when the two connectors are attached (col. 3, lines 2-10), but only of the seals 13 is disclosed as being made of a resilient material (col. 2, lines 43-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753